2. Madagascar
The next item is the debate on six motions for resolutions on Madagascar.
Madam President, as can be seen from the resolution itself, after two months of violent clashes, Andry Rajoelina, former mayor of the capital of Madagascar, staged a coup d'état on 17 March of this year; he was supported by the army and a self-proclaimed 'High Authority of Transition', over which he presides, and he suspended the national assembly and the senate. Furthermore, pressure from rebels forced the democratically elected president to leave Madagascar.
However, last February Mr Rajoelina, who had been elected mayor of Antananarivo in December 2007, had, in turn, been forcibly removed from power by the previous government. I should add that the malaise felt by the population was exacerbated by the former government's plan to rent one million hectares of land in the south of the country to a Korean firm.
Of course, we also condemn the coup d'état and any attempt to seize power by undemocratic means. We also believe that the United Nations Security Council and international organisations of which Madagascar is a member do not recognise this de facto regime and we want constitutional order to be restored. We ask, too, that legal and constitutional systems be immediately re-established in the country and we call on all Malagasy parties to fully comply with the provisions of the constitution of Madagascar in order to overcome this crisis.
However, we also consider that democracy does not simply consist in holding elections and we should report major irregularities in the - a priori - legitimate government of Madagascar.
Nevertheless, we are convinced that when constitutional order is restored it should be based on the objectives and principles that already appear in Recital K of this resolution, that is: a clear timetable for free, fair and transparent elections; the participation of all political groups and social stakeholders in the country, including the legitimate President Marc Ravalomanana and other key figures; thirdly, the promotion of a consensus between Malagasy parties; fourthly, respect for the constitution of Madagascar; and lastly, compliance with the relevant African Union instruments and Madagascar's international commitments.
What is clear is that we are once again facing a situation in which human rights are systematically breached. While the leading classes of Madagascar engage in a power struggle through coup d'états and fight over important, lucrative business contracts, 70% of the population is living on less than one dollar a day. That, and that alone, is what we need to resolve. Let us hope, then, that the European Union assumes its proper role in this matter.
Madam President, changing the subject completely and taking advantage of the fact that Commissioner Orban is present in the last session of this term, I would like to thank him personally for his management of his Directorate-General.
Madam President, Bavaria and its municipalities have many contacts all over the world, as does the Catholic University of Eichstätt. I should therefore like to welcome a delegation of mayors from this region.
Madagascar is a country with which we work closely and intensively. There are many cultural, economic and scientific contacts and a strong and supportive ecclesiastical presence. That is why it is all the more regrettable that, in this scenically beautiful and culturally rich country, such appalling abuses are being committed. There is a real danger that Madagascar, in its strategically important location, will become a failed state, like others we know of in Africa, first and foremost of which is Somalia.
It is therefore important that orderly and democratic relations are restored there as quickly as possible. That is why I am pleased that we met the contact group a few days ago to discuss first concrete steps. We must create an appropriate structure to prepare for new elections under the leadership of the ousted democratically elected president, whom we continue to recognise as the only legitimate head of state.
A dialogue must be opened, which must include the prime minister, who is currently in prison and who must be released immediately. Not only humanitarian aid but also vital development aid, especially medical care, must continue to be given to the fullest extent.
For all these reasons, we in the European Union are called upon to be involved in the negotiations there, not only as a humanitarian factor and not only as an economic factor, but especially as a political factor bringing about peace in the region. To achieve this, we count on the cooperation of the African Union, which once again has the opportunity to establish itself little by little as a factor in democratic stabilisation - stabilisation can in fact also be anti-democratic - which we will intensively support with the means at our disposal.
(Applause)
Madam President, in Madagascar, the incumbent president was forced to step down by popular protest. He came to agreements with foreign companies that brought short-term revenue to his government but were detrimental to his people. That made his position untenable.
Afterwards, with the help of the army, the leader of the opposition, who had previously been the capital's mayor, was appointed interim president, despite the fact that, by law, he was too young to be appointed to that office. This process, in particular the intervention of the army, has led to criticism. The African Union has called this an illegal coup and rejects the new government.
However, I think that we could also draw a comparison between this and recent events in one particular European country, Iceland. In that country, too, the government had to step down in the face of popular protest. A minority government of a totally different political persuasion then took power, but nobody considered that a coup. Since then, a new election has been held and the new government has secured a large majority. Such an outcome is also possible in Madagascar, provided that an election is held within the foreseeable future.
author. - Madam President, I speak on behalf of the Socialist Group and as the Party of European Socialists' shadow rapporteur on the Economic Partnership Agreement (EPA) with the group of southern African countries that included Madagascar. In April we overwhelmingly approved that Economic Partnership Agreement with reservations about the situation in Zimbabwe. If we were debating that EPA today, we would have to enter our reservations regarding Madagascar.
Yet only 15 years ago there seems to have been the potential for Madagascar to be so different. I can remember in 1993 the visit of the then newly elected President Albert Zafy. But, of course, by 1996 he had been impeached for corruption and the abuse of power. Since then, Madagascar has been troubled by unstable governments with threats of secession and impeachment punctuating a rough politics.
Now we have a situation - an army coup d'état - partly triggered by a plan by the former government to lease one million acres of land in the south of the country to a Korean firm for intensive farming, when a substantial majority of the population live on less than one euro a day. This unconstitutional change of government is a serious setback for democratisation.
We welcome the fact that the UN has appealed for nearly USD 36 million worth of humanitarian aid, anticipating the food shortages that will result later this year from the current political events in Madagascar, but we strongly condemn the coup d'état and all attempts to seize power by undemocratic means. We call for the immediate restoration of the legal and constitutional order in the country and ask all Malagasy parties to comply fully with the provisions of the constitution. We want to see the suspension of the National Assembly and Senate lifted and urge that the mandates and immunities of parliamentarians be respected.
But this is only going to happen if the international community can work together to step up its efforts and exercise pressure to end the political violence and the political impasse in that country.
Madam President, we cannot keep silent regarding the situation in Madagascar and we shall not be the only ones to condemn it. The African Union, the Southern African Development Community, the International Organisation of French-Speaking Countries, the Interparliamentary Union, the European Union, speaking via the Commission, the United States, and a large number of countries, including my own and Norway - to speak of countries from the European continent - have condemned the coup d'état - for that is what it is - which has taken place in Madagascar.
We cannot keep silent and we are calling for a return to constitutional order. We are simply asking for a 'back-to-basics' approach with, where necessary, arbitration by the Malagasy people through consultation in the form of a presidential election or a referendum. It is the responsibility of the assemblies and the politicians of Madagascar to decide on the most effective form of consultation.
Thus, what we are calling for with this joint motion for a resolution is to add our voice to that of the international community in order to make it clear to those who have seized power in a totally undemocratic fashion, in the form of a coup d'état - as disguised as it may be - that Madagascar's constitutional order must be restored, as one of the guarantees of the future development of this large island in the Indian Ocean.
Madam President, the political crisis in Madagascar has led to an unconstitutional change of government. This was accompanied by unrest, in which over 130 people lost their lives.
Madagascar was under French rule until 1960. It is a country in a difficult situation. It is in need of humanitarian aid, and especially food aid, and this help has been given to Madagascar. The authorities and successive elections which they organised were supported by the army. President Ravalomanana lost support, and he stood down on 17 March 2009. Power was seized by Rajoelina, who was designated by the army.
The European Union does not recognise the new government because of the undemocratic way in which this change was made. The African Union has suspended Madagascar from membership, and is critical of the removal of Ravalomanana by force. It has threatened to impose sanctions if constitutional order is not restored within six months.
We call for restoration of constitutional order in Madagascar. We appeal to the international community to support efforts to restore the legal basis of the function of this state. I think that the electoral process should be closely monitored and observed by representatives of international organisations, including in particular Members of our Parliament.
Madam President, in the first weeks of March we were witnesses of a dramatic coup d'état in Madagascar. The rivalry, which has existed for several years, between the deposed president and the leader of the opposition led the island to the brink of civil war. On 17 March 2009, the day following capture of the Presidential Palace by the army, Andry Rajoelina declared himself head of state. The Malagasy Supreme Court stated that the former Mayor of Antananarivo holds this office in accordance with the Constitution. Doubts have been raised about this, if only because there is a clause in the organic statute which says that to be president a person must be at least 40 years of age, and the new president is only 34.
The assumption of power and the decision of the Supreme Court have aroused universal controversy. The swearing-in ceremony was boycotted by most foreign diplomats, and the African Union has suspended Madagascar from membership. The political crisis has led to general chaos and destabilisation in the country, where most people have lived for years in terrible poverty on USD 1 a day, and have limited access to food and water, basic medical services and education. I lived in Madagascar for six years, and I became thoroughly acquainted with these problems, and therefore I very strongly support the UN appeal for urgent humanitarian aid for the people of Madagascar.
The European Parliament should strongly condemn the coup d'état and all attempts at taking power which break democratic principles. The European Union should call for a renewal of the work of both houses of parliament, which have been suspended by the new regime. We should also support the efforts of the special envoy of the African Union and representatives of the UN in their talks with representatives of local political parties and all interested groups in order to bring about an immediate restoration of constitutional order in the country, and the international community should decidedly increase its efforts at bringing humanitarian aid to the people of the island, who are living on the brink of poverty.
on behalf of the ALDE Group. - Madam President, Madagascar, which is a former French colony, seems to be undergoing the sad - but not unusual - post-colonial turmoil in its political life, with the consequent suffering for its people.
Many other colonies of European countries have suffered - or are still suffering - for the same reason. There are many examples. My own country, Cyprus, is one. Having partly gained independence from its colonial master, Britain, in 1960, British foreign diplomacy hawks managed in 1963 to manipulate an inter-community struggle which eventually resulted in the division of the island in 1974.
This is a division that persists today and a state of affairs which suits Britain. A divided Cyprus cannot successfully attempt to get rid of the remaining two British colonial areas of Akrotiri and Dhekelia, which Britain uses for military purposes, and which the British Government has in fact managed to disgracefully keep outside the EU so that the acquis cannot be applied to the thousands of Cypriot civilians - now EU citizens - who live there.
Member of the Commission. - Madam President, firstly I would like to underline the Commission's great concern at the current volatile situation in Madagascar. I would also like to stress the Commission's continued commitment to the Malagasy people.
The situation in that country after the forced removal of President Ravalomanana on 17 March deserves and requires our full attention and, like the European Parliament, the Commission is following events very closely.
The Commission has fully endorsed the Czech Presidency statement issued on behalf of the European Union on 20 March condemning the transfer of power and calling on the Malagasy parties to comply fully with the provisions of the Constitution of Madagascar.
The Commission considers that there has been a flagrant violation of essential elements of the Cotonou Agreement and that this is a 'case of special urgency' within the meaning of Article 96 of that Agreement. The Commission has therefore launched the procedure to propose to the Council to open consultation with the authorities in power in order to examine possible solutions to the crisis, aimed at the re-establishment of constitutional order.
The Commission will continue to use all the dialogue means it has at its disposal to find an overall solution to the current crisis. To that end, it is enhancing the political dialogue, based on Article 8 of the Cotonou Agreement, with all the relevant stakeholders in Madagascar.
It is also participating in the main international efforts deployed, notably in the framework of the international contact group set up recently by the African Union. At this stage, the prevailing view is that the relevant Malagasy political stakeholders agree on a road map for a return to constitutional order and the holding of elections.
The debate is closed.
The vote will take place at the end of the debate.